

115 HR 3482 IH: Evidence-Based Telehealth Expansion Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3482IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Johnson of Ohio (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand the use of telehealth under the Medicare
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Evidence-Based Telehealth Expansion Act of 2017. 2.Expanding the use of telehealth through the waiver of certain requirementsSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:
			
				(5)Authority to waive requirements and limitations if certain conditions met
 (A)In generalIn the case of telehealth services furnished on or after January 1, 2018, the Secretary may waive any restriction applicable to the coverage of telehealth services under this subsection described in subparagraph (B) with respect to certain providers of services, suppliers, provider groups, sites of care, services, conditions, individuals receiving the services, or States, as determined by the Secretary, if each of the requirements described in subparagraph (C) is met with respect to the waiver.
 (B)Restrictions describedFor purposes of this paragraph, restrictions applicable to the coverage of telehealth services under this subsection shall include requirements relating to qualifications for an originating site under paragraph (4)(C)(ii), any geographic limitations under paragraph (4)(C)(i) (other than applicable State law requirements, including State licensure requirements), any limitation on the use of store-and-forward technologies described in paragraph (1), any limitation on the type of health care provider who may furnish such services (other than the requirement that the provider is a Medicare-enrolled provider), or any limitation on specific codes designated as telehealth services that are covered under this title pursuant to this subsection (provided such codes are clinically appropriate to furnish remotely).
 (C)Requirements for waiverThe requirements described in this subparagraph are, with respect to the waiver of a restriction described in subparagraph (B), the following:
 (i)The Secretary determines that the waiver is expected to— (I)reduce spending under this title without reducing the quality of care; or
 (II)improve the quality of patient care without increasing spending. (ii)The Chief Actuary of the Centers for Medicare & Medicaid Services certifies that such waiver would reduce (or would not result in any increase in) net program spending under this title.
 (iii)The Secretary determines that such waiver would not deny or limit the coverage or provision of benefits under this title for individuals.
 (D)Public commentThe Secretary shall establish a process by which stakeholders may (on at least an annual basis) submit requests for a waiver under this paragraph.. 
		